Citation Nr: 9902311	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-14 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of a laceration of the right ring finger and a 
flexion contracture deformity of the right little finger, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a right hand 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
September 1963, and from December 1963 to February 1967.

The Board of Veterans Appeals (Board) first notes that two 
of the initial claims on appeal were for increased 
evaluations for separately rated right ring and little finger 
disabilities, each of which had been rated at 0 percent.  A 
subsequent July 1996 rating decision rated the two finger 
disabilities as a single disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5223, and assigned a 10 percent rating.  
Following the Boards most recent remand in December 1997, 
the 10 percent rating was continued by a rating decision in 
July 1998, and the veteran has continued the appeal.

As will be shown more fully below, the Board has determined 
that remand is again warranted for further medical 
development as to the veterans claim for service connection 
for a right hand disorder.  Since that development may 
provide evidence pertinent to the evaluation of the veterans 
service-connected disability involving the fingers of the 
right hand, consideration of that issue will be deferred 
pending this development.


REMAND

In its previous remand, the Board specifically requested that 
the regional office (RO) obtain a Department of Veterans 
Affairs (VA) medical examination and an opinion from the 
examiner as to the degree of medical probability that any 
current disorder of the veterans right hand, not already 
service-connected, was due to service or service-connected 
disability.  In addition, if the examiner was not able to 
formulate such an opinion without resort to speculation, this 
was to be indicated in the requested opinion.  The Board 
notes that the RO sought and ultimately obtained a medical 
examination pursuant to the Boards request in April 1998.  
The Board has reviewed the results from this examination and 
finds that it does not provide all of the information which 
was requested in the Boards remand of December 1997.  
Consequently, the Board finds that remand is again warranted 
for further medical development.  Stegall v. West, 11 Vet. 
App. 268 (1998).

More specifically, the Board initially observes that the 
April 1998 VA medical examination of the veterans hands, 
thumbs, and fingers revealed a diagnosis of a history of a 
laceration of the right hand with some decreased range of 
motion as documented from the examination.  The examiner then 
went on to comment that there was no loss of sensation on the 
palmar aspect of the hand and that there was a weak grasp 
which may or may not be real or may or may not be related to 
his fingers.  Based on this opinion, the Board still does 
not sufficiently know the degree of medical certainty that 
the veterans weak grasp in the right hand is related to 
service-connected disability.  While the opinion does 
indicate that the veterans weak grasp may or may not be real 
or may or may not be related to his fingers, the Board is 
unable to assess whether there is, in fact, a disability of 
the right hand manifested by a weak grasp, and if so, the 
degree of medical probability that the weak grasp in the 
right hand is related to the service-connected disability 
involving the fingers of the right hand.  

The Board also notes that it had requested that if the 
examiner was unable to formulate any requested opinion 
without resort to speculation, this was to be indicated in 
the requested opinion.  Therefore, the Board finds that if 
the degree of medical probability of a relationship between 
any current weak grasp in the right hand and the veterans 
service-connected disability can not be provided without 
resort to speculation, this opinion must be specifically 
expressed by the examiner.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for right hand and 
fingers.  After obtaining any necessary 
authorization, the RO should obtain any 
medical records other than those now on 
file pertaining to the right hand and 
fingers.

2.  After completion of the above to the 
extent feasible, the RO should arrange 
for the veterans claims file (including 
the X-ray films, the most recent VA and 
private medical reports, and this remand) 
to be reviewed, preferably by the same 
physician who provided the medical 
opinion in April 1998, in order to 
formulate responses to the following 
questions:

(a) Do the findings obtained at the 
veterans VA examination in April 1998 
support a diagnosis of a weak grasp in 
the right hand; and if so

(b) What is the degree of medical 
probability that the weak grasp in the 
right hand is related to the service-
connected disability involving the 
fingers of the right hand.

If the examiner finds that a medical 
examination of the veteran is necessary 
in order to provide the above requested 
opinions, the RO should schedule such an 
examination.

Any opinions expressed must be 
accompanied by a complete rationale.  If 
the examiner concludes that any of the 
above questions can not be answered 
without resort to speculation, he or she 
should so indicate.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested supplemental medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
right hand disorder and the issue of 
entitlement to an increased rating for 
postoperative residuals of a laceration 
of the right ring finger and a flexion 
contracture deformity of the right little 
finger.  

5.  Upon completion of the above, the RO 
should again review the record.  If the 
benefits sought on appeal remain denied, 
the appellant and representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, Veterans Benefits Administration (VBA)s 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
